UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07737 The Purisima Funds 13100 Skyline Blvd Woodside, California 94062-4547 U.S. Bancorp Fund Services, LLC 2020 East Financial Way, Suite 100 Glendora, California91741 (650) 851-7925 Date of fiscal year end: August 31 Date of reporting period:November 30, 2012 Item 1. Schedule of Investments. Purisima Total Return Fund Schedule of Investments November 30, 2012 (Unaudited) Number of Shares Value COMMON STOCKS: 93.32% Canada: 1.56% Royal Bank of Canada $ China: 2.61% Baidu.com - ADR (a) Bank Of China Ltd. Brilliance China Automotive Holdings Ltd. (a) China Construction Bank Corp. China Mobile Ltd. China Pacific Insurance Group Co. Ltd. China Resources Enterprise Ltd. China Shenhua Energy Co. Ltd. CITIC Securities Co. Ltd. CNOOC Ltd. - ADR Hengan International Group Co. Ltd. Industrial & Commercial Bank of China Lenovo Group Ltd. Ping An Insurance Group Co. Tencent Holdings Ltd. Denmark: 1.74% Novo Nordisk A/S - ADR Novo Nordisk A/S - Class B France: 6.04% L'Oreal SA L'Oreal SA - ADR LVMH Moet Hennessy Louis Vuitton SA Sanofi Germany: 1.59% SAP AG Hong Kong: 0.09% AIA Group Ltd. Cheung Kong Holdings Ltd. Hong Kong Exchanges and Clearing Ltd. Sands China Ltd. Shangri-La Asia Ltd. India: 0.16% Cipla Ltd. - GDR Dr. Reddy’s Laboratories Ltd. - ADR HDFC Bank Ltd. - ADR Infosys Ltd. - ADR Larsen & Toubro Ltd. - GDR Reliance Industries Ltd. - GDR Tata Global Beverages Ltd. - GDR Tata Motors Ltd. -ADR Indonesia: 0.12% Bank Mandiri Tbk PT Bank Rakyat Tbk PT Gudang Garam Tbk PT Semen Gresik Tbk PT Unilever Indonesia Tbk PT United Tractors Tbk PT Japan: 1.53% Toyota Motor Corp. - ADR Malaysia: 0.02% CIMB Group Holdings BHD Genting BHD Mexico: 0.96% America Movil SA de CV - ADR Singapore: 0.05% DBS Group Holdings Ltd. Singapore Telecommunications Ltd. South Korea: 0.20% Hynix Semiconductor, Inc. (a) 90 Hyundai Heavy Industries Co. Ltd. Hyundai Mobis Hyundai Motor Co. KT&G Corp. POSCO Samsung Electronics Co. Ltd. SK Innovation Co. Ltd. Switzerland: 4.10% Nestle SA Novartis AG Taiwan: 1.51% Advanced Semiconductor Engineering, Inc. - ADR Asustek Computer, Inc. Fubon Financial Holdings Co. Ltd. Hon Hai Precision Industry Co. Ltd. Taiwan Semiconductor Manufacturing Co. Ltd. - ADR Taiwan Semiconductor Manufacturing Co. Ltd. Thailand: 0.02% Charoen Pokphand Foods PCL United Kingdom: 10.41% BHP Billiton PLC British American Tobacco PLC GlaxoSmithKline PLC - ADR HSBC Holdings PLC Rio Tinto PLC - ADR Vodafone Group PLC United States: 60.61% Amazon.com, Inc. (a) American Express Co. Apple, Inc. AT&T, Inc. Berkshire Hathaway, Inc. - Class B (a) ChevronCorp. Cisco Systems, Inc. Comcast Corp. - Class A Exxon Mobil Corp. General Electric Co. Google, Inc. - Class A (a) Intel Corp. International Business Machines Corp. Johnson & Johnson JPMorgan Chase & Co. McDonald's Corp. Microsoft Corp. Oracle Corp. PepsiCo, Inc. Pfizer, Inc. Philip Morris International, Inc. Procter & Gamble Co. Qualcomm, Inc. Schlumberger Ltd. The Coca-Cola Co. The Home Depot, Inc. The Walt DisneyCo. United Technologies Corp. Visa, Inc. - Class A Wells Fargo & Co. TOTAL COMMON STOCKS (Cost $301,652,146) PREFERRED STOCKS: 2.35% Brazil: 2.35% Companhia de Bebidas das Americas (AmBev) - ADR Petroleo Brasileiro SA TOTAL PREFERRED STOCKS (Cost $8,764,975) EXCHANGE TRADED NOTE: 3.87% UBS AG FI Enhanced Big Cap Growth TOTAL EXCHANGE TRADED NOTE (Cost $12,030,000) SHORT-TERM INVESTMENTS: 0.53% Mutual Funds: 0.53% SEI Daily Income Trust Government Fund TOTAL SHORT-TERM INVESTMENTS (Cost $1,863,193) TOTAL INVESTMENTS: 100.07% (Cost $324,310,314) Liabilities in Excess of Other Assets: (0.07)% ) TOTAL NET ASSETS: 100.00% $ ADR - American Depository Receipt. GDR - Global Depository Receipt. (a) Non-Income Producing. At November 30, 2012, the aggregate unrealized appreciation and depreciation of securities, based on their cost for federal income tax purposes, were as follows*: Cost of investments for tax purposes $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual report. Purisima All-Purpose Fund Schedule of Investments November 30, 2012 (Unaudited) Principal Amount Value U.S. TREASURY NOTES: 61.72% $ 1.125%, 12/15/2012 $ TOTAL U.S. TREASURY NOTES (Cost $30,012) Number of Shares Value MUTUAL FUNDS: 13.17% SEI Daily Income Trust Government Fund TOTAL MUTUAL FUNDS (Cost $6,404) TOTAL INVESTMENTS: 74.89% (Cost $36,416) Other Assets in Excess of Liabilities: 25.11% TOTAL NET ASSETS: 100.00% $ At November 30, 2012, the aggregate unrealized appreciation and depreciation of securities, based on their cost for federal income tax purposes, were as follows*: Cost of investments for tax purposes $ Gross tax unrealized appreciation 1 Net unrealized appreciation $ 1 * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual report. Security Valuation - Investments in securities traded on a national securities exchange are valued at the last sales price on the business day as of which such value is being determined. If on a particular day, an exchange-listed security does not trade, then the mean between the bid and asked prices will be used. Foreign exchange traded equity securities are valued based upon the price on the exchange or market on which they trade as of the close of business of such market or exchange immediately preceding the time the Fund’s net asset value is determined. Investments in securities traded on the NASDAQ Global Market, the NASDAQ Global Select Market and the NASDAQ Capital Market will be valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price. Securities traded on an exchange or NASDAQ for which there have been no sales and other over-the-counter securities are valued at the closing price. Securities for which quotations are not readily available are valued at their respective fair values as determined in good faith by the Board of Trustees or their designee, taking into consideration: (I) fundamental analytical data relating to the investment; (II) the nature and duration of restrictions on disposition of the securities; and (III) an evaluation of the forces which influence the market in which these securities are purchased and sold. Debt securities with remaining maturities of 60 days or less are valued at amortized cost which, when combined with accrued interest, approximates market value. On January 21, 2010, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) No. 2010-06, Improving Disclosures about Fair Value Measurements. ASU No. 2010-06 amends FASB Accounting Standards Codification (“ASC”) Topic 820, Fair Value Measurements and Disclosures, (formerly FASB Statement No. 157), to require additional disclosures regarding fair value measurements. Specifically, the amendment requires reporting entities to disclose: i) the input and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements, for Level 2 or Level 3 positions; ii) transfers between all levels (including Level 1 and Level 2) will be required to be disclosed on a gross basis (i.e. transfers out must be disclosed separately from transfers in) as well as the reason(s) for the transfers; and iii) purchases, sales, issuances and settlements must be shown on a gross basis in the Level 3 rollforward rather than as one net number. The effective date of this guidance is for interim and annual periods beginning after December 15, 2009; however, the requirement to provide the Level 3 activity for purchases, sales, issuances and settlements on a gross basis was effective for interim and annual periods beginning after December 15, 2010. The Funds have disclosed the applicable requirements of this accounting standard in their financial statements. The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds’ own market assumptions (unobservable inputs). These inputs are used in determining the value of each Fund’s investments and are summarized in the following fair value hierarchy: Level 1 — Unadjusted quoted prices in active markets for identical assets and liabilities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions, based on the best information available, about the assumptions a market participant would use in valuing the asset or liability. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purpose, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following tables summarize the inputs used as of November 30, 2012 for the Fund’s assets and liabilities measured at fair value: Purisima Total Return Fund Description Level 1 Level 2 Level 3 Total Equity Common Stocks $ $ $
